Citation Nr: 1234202	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  09-04 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral retinopathy. 

2.  Entitlement to an initial increased evaluation for service-connected peripheral neuropathy of the left lower extremity, evaluated as noncompensably disabling from February 1, 2008 to February 2, 2009 and as 10 percent disabling from February 3, 2009. 

3.  Entitlement to an initial increased evaluation for service-connected peripheral neuropathy of the right lower extremity, evaluated as noncompensably disabling from February 1, 2008 to February 2, 2009 and as 10 percent disabling from February 3, 2009.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1988 to January 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2004 and October 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah and Waco, Texas, respectively.  The jurisdiction of the Veteran's appeal remains with the RO in Waco, Texas.

In May 2011, the Veteran testified at a hearing conducted by the undersigned Veterans Law Judge at the Waco RO.  A transcript of the hearing has been associated with the claims folder.

On appeal in July 2011, the Board remanded the case for additional evidentiary development, to include scheduling VA examinations.  Following an attempt to comply with those Remand instructions, as well as a continued denial of those issues, the Veteran's appeal was returned to the Board for further appellate review.  

The issues of entitlement to increased evaluations for service-connected right and left carpal tunnel syndrome have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Retinopathy & Peripheral Neuropathy

The Board regrets the delay caused by this second remand.  However, the Board finds that additional development is needed to adjudicate the Veteran's increased rating claims.  In this regard, the Board acknowledges that, in July 2011, the Board remanded this appeal for examinations to determine the current severity of the peripheral neuropathy of the Veteran's lower extremities and his bilateral retinopathy.  Pursuant to the Board's Remand instructions, and specifically in August 2011, the Veteran underwent VA examinations.  

Also in July 2011, the Board instructed the AOJ to obtain the Veteran's treatment records since October 2009, to include the VA Medical Center (VAMC) in Amarillo, Texas.  Pursuant to this request, these records were obtained and associated with the Veteran's claims folder.  [The Board notes that the Veteran did not respond to the request for information concerning additional private treatment records.]

Accordingly, the Board acknowledges that the development requested by the Board in its July 2011 Remand has been completed.  Unfortunately, however, additional development is required.  Specifically, further review of the claims file indicates that the Veteran applied for Social Security Administration (SSA) disability benefits for the peripheral neuropathy of his lower extremities.  However, there is no further indication in the file as to the outcome of that application.  Moreover, the records pertaining to that application are not of record.  The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010). 

TDIU 

Further review of the claims file indicates that, in an October 2009 rating decision, the RO denied entitlement to TDIU.  In a May 2010 VA Form 9, the Veteran expressed his disagreement with this denial.  In so doing, he asserted that several of his service-connected disabilities prevent him from working.  The Board construes the Veteran's May 2010 correspondence as a valid and timely notice of disagreement (NOD) with the October 2009 denial of TDIU.  38 C.F.R. §§ 20.201, 20.302.  

Significantly, a Statement of the Case (SOC) has not been issued.  Thus, a remand of this claim is necessary to accord the RO an opportunity to issue an SOC for this claim and to accord the Veteran an opportunity to perfect an appeal of the issue.  38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); & VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  This issue should be returned to the Board, however, if and only if, after issuance of an SOC the Veteran perfects a timely appeal of the claim by filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file copies of the records regarding the Veteran's claim for SSA benefits, including any SSA decision (favorable or unfavorable) and the medical records upon which any such determination was based.  

2. Provide the Veteran with an SOC as to the issue of entitlement to TDIU.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, & 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures.  

3. Then, readjudicate the increased rating issues on appeal.  If any of these benefits remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.  No action is required of the Veteran unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

